Citation Nr: 1410361	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-28 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from October 2003 to March 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  which, in relevant part, granted the Veteran's claim of entitlement to service connection for a right knee disability and assigned an initial 10 percent rating retroactively effective from March 4, 2006, the day after his separation from service.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating - meaning assign different ratings at different times since the effective date of his award to compensate him for occasions when his disability has been more severe than at others).

Another RO rating decision since issued in January 2009, during the pendency of this appeal, assigned a temporary 100 percent rating for his right knee disability from November 8 to December 31, 2007, under the provisions of 38 C.F.R. § 4.30, to compensate him for his convalescence following right knee surgery.  The prior 10 percent rating resumed effective January 1, 2008.  So the claim now concerns whether a rating higher than 10 percent is warranted, exclusive of when he had that temporary 100 percent convalescent rating.  

In May 2012, the Board issued a decision denying this claim for an increased rating for the right knee disability.  However, as concerning another claim the Veteran also had appealed, the Board granted higher ratings for his migraines, namely, a 30 percent rating from March 4, 2006 to March 4, 2010, and an even higher 50 percent rating since March 5, 2010.
 
The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC) to the extent it instead had denied an increased rating for his right knee disability during the time periods under consideration (i.e., when he did not have the temporary 100 percent convalescent rating).  

He indicated he was not appealing the increases in the ratings for his migraines in any manner and, therefore, that he was abandoning that claim so it should be dismissed.  Thereafter, the private attorney representing him in his appeal to the Court, and VA's Office of General Counsel representing the Secretary of the agency filed a Joint Motion for Partial Remand in March 2013, which the Court granted in an Order issued later that same month.  According to the terms of the Joint Motion, the Board was to provide an adequate statement of reasons or bases for its findings and conclusion regarding whether the Veteran was entitled to an additional, separate, rating for his right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258 or 5259.

To in turn comply with the terms of the Joint Motion, the Board remanded this claim in August 2013 to have the Veteran undergo another VA compensation examination reassessing the severity of his right knee disability, followed by reconsideration of applicable VA rating criteria, including especially to the two DCs mentioned.  This since has been done, and the claim is again before the Board.

This appeal was processed using VA's Veterans Benefits Management System (VBMS), which is a paperless claims processing system, so entirely electronic.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because this appeal was processed using the VBMS, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Finally, the Board observes that, in prior decisions and remands it has referred to the RO for initial adjudication and consideration additional claims that were raised in the Veteran's representative's May 2012 Written Brief Presentation of entitlement to service connection for hypertension and an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and related anxiety and adjustment disorders.  Since, however, the RO has not yet adjudicated these other claims, they are again being referred for appropriate disposition.


FINDING OF FACT

The range of motion in the Veteran's right knee, at worst, is from 0 to 90 degrees, even when factoring in his pain.  There is no objective indication of knee instability or other separately compensable pathology, and there also is no history of recent or remote cartilaginous injury.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 percent for the right knee disability, including for a separate rating.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, DCs 5257, 5258, 5259, 5260 and 5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran with this Claim

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist with development of a claim for compensation or other benefits. The VCAA was codified as amended at 38 U.S.C.A. §§ 5100 , 5102, 5103A, 5107, 5126, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Here, though, given that the Veteran is appealing a "downstream" issue - namely, the rating initially assigned for his right knee disability following the granting of his entitlement to service connection for it, the intended purpose of the notice has been served inasmuch as his claim as it arose in its initial context has been proven, so substantiated.  When, as here, a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to either "downstream" element does not trigger the need to provide additional 38 U.S.C.A. § 5103(a) notice.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The RO provided the Veteran this required SOC, and also since has provided him a supplemental SOC (SSOC), together citing the statutes and regulations governing the rating of his right knee disability and discussing the reasons and bases for the presently-assigned rating.  So he has received all required notice concerning this claim.

Moreover, all measures have been undertaken to assist him in fully developing his claim, including obtaining pertinent VA treatment records and arranging for VA Compensation and Pension examinations assessing and reassessing the severity of his disability.  See 38 C.F.R. § 4.1.  In response to the last remand in August 2013, another VA examination was performed.  The Veteran has contested the thoroughness of this September 2013 VA examination, primarily on the grounds that the examiner was "rushing" through the process.  While the Board acknowledges these concerns, in searching for an objective basis to substantiate these allegations, it is observed from the examination report that all pertinent symptomatology was indeed reviewed and ultimately a lengthy medical opinion on the nature and extent of current impairment rendered.  This appeared to represent the most detailed examination yet.  Moreover, the portrayal of service-connected disability therein is roughly equivalent with that noted in both contemporaneous and prior records.  The Board does not mean to discount the Veteran's assertions, but the evidence before it certainly would if anything validate the comprehensiveness of the September 2013 VA examination.  At minimum, there is no clear basis upon which to order further examination at this time.

Meanwhile, there is no indication of any further outstanding evidence or information that has not already been obtained.  A hearing was not requested in connection with this claim.  In sum, then, the record reflects that the facts pertinent to this claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  This claim may be fairly adjudicated on its merits.

Governing Statutes, Regulations, Case Law, Background and Analysis

Under VA law, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by DCs.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 .

When, as here, the Veteran appeals the rating initially assigned for the disability, after already having established his entitlement to service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time.  See again Fenderson at 125-26.
When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged or repetitive use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40 , 4.45 and 4.59.

The provisions of 38 C.F.R. § 4.14  (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including prolonged or repetitive use or during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded. Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that application of 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

But that said, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  So it is not enough merely to experience pain, and even that it has some effect on range of motion, if not sufficient effect to restrict motion to the point necessary for a higher rating.

The RO has evaluated this service-connected right knee disability initially at 10 percent under 38 C.F.R. § 4.71a, DC 5260, so when considering limitation of leg/knee flexion (although as mentioned the Veteran had a temporary 100 percent convalescent rating for this disability from November 8, 2007 to December 31, 2007).

DC 5260 provides for a 0 percent (noncompensable) rating when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.


Also, DC 5261 provides that limitation of motion of the knee will be assigned a 0 percent (noncompensable) rating when extension is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.

As points of comparison, normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under DC 5257, "other" knee impairment is also rated and may include recurrent subluxation and/or lateral instability.  This DC provides that a 10 percent disability rating is warranted for slight consequent disability, a 20 percent rating for moderate disability, and a maximum 30 percent rating for severe disability.

These descriptive words "slight," "moderate" and "severe" as used in this DC are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

VA's Office of General Counsel determined that separate disability ratings may be assigned for limitation of knee flexion (DC 5260) and of knee extension (DC 5261) without violation of the rule against pyramiding at 38 C.F.R. § 4.14, regardless of whether the limited motions are from the same or different causes.  VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).


In another precedent opinion, VAOPGCPREC 23-97, VA's Office of General Counsel held that a claimant also may receive separate disability ratings for arthritis and instability of the knee under DCs 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63,604  (1997).  In order for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 does not have to be compensable, but must at least meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).  VA's General Counsel further explained however that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis also could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

As the Joint Motion further points out, also potentially applicable is DC 5258, which provides for assignment of a 20 percent rating for dislocation of the semilunar (i.e., meniscus) cartilage, with frequent episodes of "locking," pain and effusion into the joint.

DC 5259 provides for the assignment of a single 10 percent rating for removal of the semilunar cartilage, symptomatic.

Turning now to the relevant facts of this particular case.  The Veteran underwent VA Compensation and Pension examination for general medical evaluation in May 2006, during which, in relevant part, he reported an August 2004 right knee injury in service while performing physical training (PT).  According to him, a magnetic resonance imaging (MRI) had revealed a meniscal tear, and consequently arthroscopic surgery was performed to repair the damaged meniscus.  He now graded his right knee pain as a 6 on the pain scale and continuous with associated weakness, stiffness, swelling and instability.  He reported flares of pain where his pain would increase to level 7 or 8 at least twice a day and last for two hours.  Precipitating factors included standing or extended walking.  The condition was better with elevation and use of ice.  He reported an additional limitation of motion/functional impairment of 25 percent with a flare-up.  He did not use a cane or a brace.  He had had one surgery to the knee.  He denied any dislocation or subluxation.  He denied any history of degenerative joint disease.  Functionally he could not run without increasing pain.  He had pain with bending, stooping or squatting.  Objectively, he demonstrated three arthroscopic well-healed surgical sites distributed around his right knee.  He had mild swelling to the right knee.  No crepitus was evident.  Flexion of the right knee was to 100 degrees, whereas extension was 0 degrees.  The Veteran had increase in pain but no decrease in range of motion with repetitive testing.  He had mild to moderate fatigue, weakness, and lack of endurance with repetitive testing of his right knee.  Varus valgus strain was negative.  Lachman's was negative.  The diagnosis was right knee meniscal repair (status post arthroscopic repair) with mild to moderate impairment.

Private treatment records reflect that in November 2007 the Veteran underwent by arthroscopic surgery a right patella lateral tilt, with no operative complications noted.  During the procedure the arthroscope detected that there were no meniscal tears or pathology of the cartilage noted, and the anterior cruciate ligament (ACL) was intact throughout.    

Upon subsequent VA examination of January 2009, the Veteran reported that there had been no bedrest prescribed by physician in the last 12 months, as well as no incapacitations.  He stated on certain days he could not bend his knees and it took a while to do his activities of daily living.  He reported that symptoms had been episodic, with some swelling and tenderness.  Objectively, the Veteran wore a knee brace, which he removed for examination.  There was no loss of muscle tone or atrophy.  Strength testing and sensation were normal.  There was mild tenderness at the popliteal fossae.  Range of motion was from 0 to 105 degrees.  This was considered baseline for the Veteran.  Medial and collateral ligaments testing was negative, as were the anterior and posterior cruciate ligament tests, and McMurray's test.  Grind test was negative.  No instabilities were appreciated.  There was no genu varum, valgus or recurvatum.  There was no additional limitation of range of motion after repetition due to fatigue, incoordination, lack of endurance, pain or weakness.  There was no discomfort of difficulty with range of motion testing.  No edema, effusion, tenderness, deformities, weakness, fatigue or instability was found except as noted.  Additional limitation due to flare-ups could not be determined without resorting to mere speculation.  X-rays from August 2007 had shown a normal right knee, with no significant interval change.  The diagnosis was of "no functional impairment."  

On subsequent VA examination of June 2012, the diagnosis indicated at the outset was "service-connected right knee meniscal repair, status-post arthroscopic repair."  The Veteran reported that the right knee would intermittently swell after prolonged standing, sitting or with "awkward" maneuvers.  He reported that the knee would periodically "lock up" in an extended position when he was walking.  He reported intermittent "shooting" pains in the lateral aspect of the right knee with flexion maneuvers or prolonged standing.  He stated for pain he was taking as needed naproxen and aspirin.  He reported a history of steroid injections with the last injection occurring approximately four years previously.  There was an intermittent VA evaluation history for right knee pain.  The Veteran described flare-ups impacting the function of the knee and/or lower leg.  Objectively, range of motion consisted of from 0 to 120 degrees, with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions, and without additional limitation in range of motion.  The VA examiner indicated that the Veteran did have tenderness or pain to palpation for the joint line or soft tissues of the right knee.  Measurement of right knee strength was normal.  Joint stability test results were normal, including Lachman's, posterior drawer, and medial-lateral instability (applying varus/valgus pressure).  There was no evidence of history of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran had undergone a meniscectomy, though without residual signs and/or symptoms, and listed relevant dates of surgery in 2005 and 2007.  There were no residual signs and/or symptoms due to arthroscopic or other knee surgery not described.  According to the Veteran, he regularly utilized a knee brace as an assistive device.  The VA examiner further indicated that imaging studies of the right knee had been performed, and that based on this there was documentation of degenerative or traumatic arthritis.  There was no x-ray evidence of patellar subluxation.  The Veteran's right knee condition was not considered to impact his ability to work.  

Upon re-examination of September 2013, it was observed by the VA examiner that the Veteran had normal posture and gait, and no need for assistive devices, though he had a hinged brace on his right knee.  Otherwise, there was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  There was no loss of function with repetitive use.  An x-ray resulted in a negative right knee examination.  The VA examiner indicated review of the contents of the Veteran's claims file, and recounted the history of the right knee condition since 2005.  The preliminary diagnosis indicated was degenerative joint disease of the knee, right side.  Further noted was that the Veteran reported flare-ups during which there were serious limitations walking or standing.  Range of motion was from 0 to 105 degrees, with evidence of painful motion beginning at 90 degrees.  The Veteran was able to perform repetitive use testing with three repetitions with no additional limitation.  There was present functional loss involving less movement than normal, pain on movement, and swelling.  There was present tenderness or pain to palpation for joint line or soft tissues or the right knee.  Muscle strength testing was normal.  Joint stability tests (Lachman's, posterior drawer, and medial-lateral instability) were all normal.  The VA examiner indicated in the negative as to whether the Veteran had any meniscal conditions or surgical procedures for a meniscal condition.  There was a history of arthroscopic knee surgery consisting of medial plica excision in September 2005, and patella lateral tilt in August 2007.  The examiner further indicated that the medial and lateral collateral ligaments were intact without laxity, as were the anterior and posterior cruciate ligaments.  McMurray's test was negative.  Grind test (for chondromalacia patella) was negative.  There was no right knee instability.  The Veteran wore a right knee brace as an assistive device, apparently with constant frequency.  Right knee degenerative or traumatic arthritis was documented, though there was no x-ray evidence of patellar subluxation.  The Veteran's right knee condition was considered to impact his ability to work in that he could not carry out employment involving prolonged standing or walking.  He was able to do sedentary work.  There was overall mild functional limitation.  

The VA examiner then provided these conclusions:

      After reviewing the claims file thoroughly in its entirety via VBMS
clinical interview with physical exam of the Veteran, this examiner will be giv[ing] the following opinions in regards to the current remand questions below on his [service-connected] right knee condition.  In regards to his right knee, he reports chronic pain with swelling [twice a week], stiffness qd, popping sound daily at infra patellar bursae and locking [three times a week] which [took] 60 to 90 minutes to unlock.  [He] reports the right knee giving way three to four [times per week].  He reports that his knee instability is
secondary to his second knee arthroscopic surgery.  

In regard to his right knee instability, there is no objective evidence to correlate with the subjective complaint.  Right knee MRI 10/04/2007   revealed intact ACL/PCL ligament and intact medial and lateral collateral ligaments which was confirmed during his diagnostic video arthroscopic surgery 11/08/2007 at USAMC where right lateral patellar tilt was done with lateral release.  Also his right knee exam 9/20/13 shows no laxity of his right knee ligaments.  In regards to no instability in right knee the Veteran states "that his knee instability is secondary to his two knee arthroscope surgeries."  In regard to status-post surgical meniscus repair, the Veteran has had two right knee [arthroscopic surgeries] without any surgery being done on his meniscus.  His last arthroscopic surgery specifically stated that there was no meniscal tear or pathology of the knee cartilage.  His subjective report of
locking does not correlate with [operative] or MRI findings.  His subjective report of right knee symptoms does not correlate with diagnostic video arthroscope finding nor with negative McMurray during VA examination of 9/20/2013.

      Finally there is no objective evidence that the Veteran has a
      meniscus tear or ligaments instabilities by physical exam,
specialized imaging (MRI) or via direct visualization via arthroscopic surgery.

	... 

	The rationale for the above opinions is based on review of claims file
      in its entirety via VBMS, clinical interview with physical exam
      of the Veteran, as well as the training and 35 years experience
      of this clinician.

Thereafter, in his September 2013 correspondence, the Veteran indicated that he continued to experience a right knee patella and joint problem.  He described swelling of the knee daily, and stated he could not remain on his feet for a long period of time.  He stated he was on several pain relief medications and also received joint injections to the right knee.  

Having considered the foregoing, the Board is constrained to deny the Veteran's claim for increased compensation beyond 10 percent for service-connected right knee disability.  Initially, with direct reference to the provisions under which the RO has evaluated this condition, for limitation of motion, there is no substantiation for an increase.  The most pronounced degree of limited joint mobility shown was upon the September 2013 VA examination, indicating objective measurement of from 0 to 105 degrees, with painful motion at 90 degrees flexion, but no further diminution due to pain, weakness, fatigue, incoordination, or other recognized forms of functional loss.  See DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59.  Under the rating standard, a higher 20 percent rating would require leg flexion limited to 30 degrees (DC 5260); or extension limited to 15 degrees (DC 5261).  At minimum, the evidence could demonstrate concurrent 10 percent rating ratings under both DCs 5260 and 5261, for flexion limited to 45 degrees, and extension limited to 10 degrees.  See VAOPGCPREC 9-04.  None of these requirements were met.  As indicated, this result is taking into account whether there is any additional impact occasioned by functional loss, in accordance with the DeLuca decision.  Indeed, based on the examination results, the Veteran did not meet even the minimum criteria for a compensable rating based on limitation of motion under DCs 5260 and/or 5261 -- the Board does not in any way question the existing 10 percent evaluation, inasmuch as the Veteran has degenerative arthritis with some limited mobility, sufficient to warrant a 10 percent rating under 38 C.F.R. § 4.71a, DC 5003, but only observes this fact as to effectively weigh against assignment of any greater evaluation than 10 percent due to limitation of motion.   

Regarding the next component of the VA rating criteria, whether the Veteran manifests "other" impairment of the knee under DC 5257, the Board likewise finds that available evidence preponderates against the claim.  Essentially, whereas the Veteran has subjectively reported on one or more occasions having had intermittent right knee locking and joint instability, along with requisite use of a knee brace, the overwhelming indication on numerous, successive and in-depth VA Compensation and Pension examinations has been that he has no objective signs or symptoms whatsoever of right knee ligamentous injury, instability, or loss of structural integrity.  Every objective test of right knee ligamentous strength has been consistently normal.  Whereas the Veteran has undergone two surgical procedures by history, none have involved ligament repair, and the records of the 2007 arthroscopic procedure confirm that the knee ligaments were intact when observed.  Nor is there substantial other symptomatology shown, apart from instability, that would otherwise fall into the overriding category of "other" impairment under DC 5257.  Of further assistance in evaluating the relevant findings, both in terms of lay witness and medical evidence, is the September 2013 VA examiner's detailed diagnostic assessment which in summary, concluded that the subjective complaints of locking and instability were out of proportion to the considerably more benign objective clinical test results on several VA examinations, as well as recent operative and diagnostic findings.  Ultimately, the evidence before the Board precludes assignment of any further compensable rating under DC 5257.  The Veteran's reports are not discounted in any manner, but the most compelling findings for reasons stated are the evaluation of the whole disability picture including medical findings.    


Finally, in regard to the component of cartilaginous injury to the right knee, the area which the Court's Joint Motion directed that the Board more thoroughly consider, application of the pertinent rating criteria also does not substantiate a separate disability evaluation.  The Board observes that though some earlier medical history summaries suggested otherwise, the Veteran never underwent any surgical procedure for a torn meniscus, or other cartilaginous abnormality.  The 2005 and 2007 arthroscopic procedures were for other purposes, and as the September 2013 VA examiner observed, the last arthroscopic surgery found that there was no meniscal tear of or pathology of right knee cartilage.  Therefore, it may be concluded that the Veteran does not have symptomatic dislocation of the semilunar cartilage, as rated under DC 5258, nor has he ever undergone removal of the semilunar cartilage, in accordance with DC 5259.

As such, review of present and recent symptomatology does not warrant assignment of an increased evaluation pursuant to the rating schedule.  

Meanwhile, aside from the VA Rating Schedule, the potential application of other provisions of Title 38 of the Code of Federal Regulations also has been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extra-schedular evaluation. 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there is no basis to find that the Veteran's right knee disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and he does not manifest or describe symptomatology outside of those criteria.  The rating criteria premised upon limitation of motion with associated pain and/or discomfort, as well as "other" impairment of the knee involving joint instability, and/or any cartilaginous injury, fairly accounts for nearly all of his symptoms as presented, including from his descriptions on VA examination and on other occasions.  Thus, the Board cannot conclude that his condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.  The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes moot.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).

For these reasons and bases, the Board is denying the instant claim.  This determination takes into full account the potential availability of a "staged" rating based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.  The preponderance of the evidence is unfavorable, and under these circumstances VA's benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

An initial rating higher than 10 percent for the right knee disability is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


